           Case 2:16-cr-00230-GMN-DJA Document 377 Filed 05/11/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   ROBERT A. KNIEF
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Email: Robert.Knief@usdoj.gov
 6   Counsel for Plaintiff United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8                                           -oOo-

 9   UNITED STATES OF AMERICA,                      )
                                                    ) Case No.: 2:16-cr-0230-GMN-DJA
                    Plaintiff,                      )
10                                                  ) Stipulation to Continue Sentencing
                                                    )
11          vs.                                     )
                                                    )
12   TAJ THOMPSON,                                  )
                                                    )
13                  Defendant.                      )

14          It is stipulated and agreed, by and between Nicholas A. Trutanich, United States

15   Attorney; Robert Knief, Assistant United States Attorney, counsel for the United States of

16   America and Dan Hill, Esq., counsel for defendant Thompson;

17          That the sentencing scheduled in this matter for May 11, 2020, be vacated and

18   continued for a period of not less than 60 days. This stipulation is entered into for the

19   following reasons:

20          1. The parties agrees to the continuance;

21          2. Defendant is currently in-custody and does not object to the continuance;

22          3. The parties are gathering additional materials pertinent to sentencing and require

23   more time;

24

24

25
           Case 2:16-cr-00230-GMN-DJA Document 377 Filed 05/11/20 Page 2 of 4



1           4. The United States is currently in the grips of the COVID-19 pandemic with most

2    private and public institutions being shuttered at the direction of federal, state, and local

3    government to abate spread of the disease. On March 30, 2020 District of Nevada Chief

4    Judge Du issued Temporary General Order 2020-05 finding that in-person hearings could

5    seriously jeopardize public health and safety. This Order, and the “Coronavirus Aid, Relief,

6    and Economic Security Act” (“CARES Act”), passed by Congress on March 27, 2020, do

7    allow for changes of plea or sentencings to be conducted via video conference; but only in

8    cases where it can be specifically found the hearing cannot be further delayed without

9    serious harm to the interests of justice. See CARES Act, H.R. 748, Public Law No. 116-136.

10          5. The parties agree there are no case-specific-facts as to this matter where further

11   delay would cause serious harm to the interests of justice. Given this, and the current

12   circumstances relating to the pandemic, a continuance of the sentencing is appropriate.

13          6. This is the first request for continuance.

14

15          DATED this 7th day of May, 2020.

16

17   NICHOLAS A. TRUTANICH
     United States Attorney
18

19
     Robert Knief                                                Dan Hill
20   Robert Knief                                                Dan Hill, Esq.
     Assistant United States Attorney                            Counsel for Defendant
21

22

23
                                                 2
24

25

26
             Case 2:16-cr-00230-GMN-DJA Document 377 Filed 05/11/20 Page 3 of 4



1                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
2                                               -oOo-

3    UNITED STATES OF AMERICA,                          )
                                                        ) Case No.: 2:16-cr-0230-GMN-DJA
                       Plaintiff,                       )
4
                                                        )
                                                        )
5            vs.                                        ) ORDER TO CONTINUE
                                                        )
6    TAJ THOMPSON,                                      )
                                                        )
7                      Defendant.                       )

8                                             I.       Findings of Fact

9             Based on the pending Stipulation of counsel, and good cause appearing therefore,

10   the Court finds:

11                 1. The parties agrees to the continuance;

12                 2. Defendant is out of custody and does not object to the continuance;

13                 3. Pursuant to Temporary General Order 2020-05, issued by the Chief Judge of

14   the District of Nevada, all in-person sentencings constitute a serious threat to public health;

15                 4. The parties agree there are no case specific facts where a delay in sentencing

16   would seriously harm the interests of justice;

17                 5. The Court finds no specific reasons to conduct the sentencing hearing via

18   video conference, and finds continuance is appropriate.

19   . . .

20   . . .

21   . . .

22   . . .

23   . . .
                                                   3
24

25

26
          Case 2:16-cr-00230-GMN-DJA Document 377 Filed 05/11/20 Page 4 of 4



1                                         II.       Order

2           IT IS HEREBY ORDERED that the sentencing currently scheduled for May 11,

3    2020, be vacated and continued to Thursday, July 16, 2020, at the hour of 10:00 a.m. in

4    Courtroom 7D before Judge Gloria M. Navarro.

5                                       IT IS SO ORDERED

6                                      ________________________________
                                       THE HONORABLE GLORIA M. NAVARRO
7                                      UNITED STATES DISTRICT JUDGE
                                                 May 11, 2020
                                        DATED:________________________
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                4
24

25

26
